TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00409-CV



                                  In re Manuel Caudillo Ramirez


                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


                Manuel Caudillo Ramirez asks this court to issue a writ of mandamus ordering

Hollis Burklund to turn over an audiotape. This Court has the power to issue writs of mandamus

only against a “(1) judge of a district or county court in the court of appeals district; or (2) judge of

a district court who is acting as a magistrate at a court of inquiry under Chapter 52, Code of Criminal

Procedure, in the court of appeals district.” Tex. Gov’t Code Ann. § 22.221 (West 2004). There is

no indication in Ramirez’s petition or Burklund’s response that Burklund fits in any of these

categories. Consequently, we must deny Ramirez’s petition for writ of mandamus.




                                                G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: August 13, 2010